DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Status of the Claims
In the amendment dated 12/08/2021, the following has occurred: Claim(s) 1-5, 15, 21, 23, and 25-26 have been amended. Claim(s) [#] have been newly added. 
Claim(s) 1-8, 15-18, and 20-27 are pending.
Claim Objections
Claim 1-8, 15-18, and 20-27 are objected to because of the following informalities:  
Claim 1 recites “coil circuit has first table induction coil length.” It is suggested that the limitation be written as --coil circuit has a first table induction coil length.—
Claim 1 recites “in a second direction along second path.” It is suggested that the limitation be written as --in a second direction along a second path--.
Claim 2 recites “wherein the entirety of the third table induction coil is positioned between the spaced first and second end sections of the first path.” This limitation appears to be a duplicate limitation to the earlier one reciting “wherein the entirety of the third path is positioned between the spaced first and second end sections of the first path.” It is unclear to 
Claim 21 recites “coil circuit has first table induction coil length.” It is suggested that the limitation be written as --coil circuit has a first table induction coil length.--
Claim 21 recites “in a second direction along second path.” It is suggested that the limitation be written as --in a second direction along a second path--.
Claim 21 recites “the table smart susceptor is configured to decrease.” The limitation should be written as --the table smart susceptor being configured to decrease --.
Claims 3-8, 16-17, 20, and 22-27 are objected to due to dependency.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 1’s limitation of “directly adjacent,” based on applicant’s Fig. 7b and par. 42 where the first segment 110 is directly adjacent to second segment 112 without any other coil or segments in between the segments, the limitation “directly adjacent” is interpreted by the examiner as –two segments which are within the vicinity of each other, wherein there are no other coils in-between the segments--.
Regarding claim 6, where it recites the limitation “a rectilinear hook shape,” it is noted that the specification in par. 40 defines “rectilinear hook shape” as “a first one of the induction coil circuits 102b traces a first path 104 across the table 40, with the first path including spaced first and second end sections 104a, 104b joined by an intermediate section 104c. This shape is referred to herein as a rectilinear hook shape.” For the purpose of examination, the limitation rectilinear hook shape will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 15-18, 20, 23-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein an entirety of the third path is positioned between the spaced first and second end sections of the first path.” The limitation is confusing since it fails to further limit the subject matter and appears to be a duplicate limitation from the last line of claim 1.
Claim 2 recites the limitation “an entirety of the third path is perpendicular to the intermediate section of the first path.” The limitation does not make sense in light of the disclosure and based on applicants Fig. 7B. Figure 7B shows that the third path has two adjacent parallel segments which are perpendicular to the intermediate section but it also has a double back bend which is parallel to the intermediate section (see annotated drawing below). The broadest reasonable interpretation of “entirety of the third path is perpendicular” can be that the direction of the third path, all along the entirety of the path, is always perpendicular to the intermediate section. The implication of the limitation prevents any double back bend or 90 degree bend in the third path. It may be possible to still have a functioning third path if the is a 

    PNG
    media_image1.png
    254
    640
    media_image1.png
    Greyscale
 
However, if applicants amended the limitation such as –wherein the third path comprises two parallel segments connected with a double back bend, and wherein the entirety of the two segments are perpendicular to the intermediate section of the first path—this limitation would allow for a double back bend to connect the two segments.
Claim 3 recites the limitation “wherein the third path is also nested between the first and second end sections of the first path.” The limitation is confusing since it fails to further limit the subject matter and appears to be a duplicate limitation from the last line of claim 1.
Claim 5 recites the limitation “wherein the third path is nested between the first and second end sections of the second path.” The limitation is confusing since it fails to further limit the subject matter and appears to duplicate the limitation in claim 4.
The term “substantially parallel” in claim 15 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested that the limitation be amended to remove “substantially.”
Claim 15 recites “the intermediate section is transverse.” The limitation lacks antecedent basis, it should be --an intermediate section is transverse--.
Claim 15 recites “the intermediate section is transverse to the spaced first and second end sections.” The limitation lacks antecedent basis for the “intermediate section” and the “spaced first and second end sections.” The limitation should be “an intermediate section is transverse to a spaced first and second end sections.”
Claim 23 recites the limitation “wherein the third path is also nested between the first and second end sections of the first path.” The limitation is confusing since it appears to duplicate the last line in claim 21.
Claim 26 recites the limitation “wherein the third path is nested between the first and second end sections of the second path.” The limitation is confusing since it fails to further limit the subject matter and appears to duplicate the limitation in claim 25.
Claims 4, 6, 16-18, 20, and 24 are rejected due to dependency.
Allowable Subject Matter
Claims 1-8, 15-18, 20, and 21 would be allowable if written to overcome their respective objections, as well as rejections under §112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1, 15, and 21 recites the following limitation “wherein the first table induction coil circuit includes: ….a second segment positioned directly adjacent the first segment…. wherein the third path is entirely positioned between the spaced first end and second end sections of the first path.” The standard nesting serpentine coil pattern seen in the prior art such as Hopkins (US 20170246817) or coil looping pattern Anbarasu (US 20080303194) have coil circuit with a first and second segment directly adjacent to each other with current flowing in the opposite direction. They also have second and third coil paths that are partially nested within the first directly adjacent to each other AND a third path which is entirely positioned between the first end and second end section. The prior art of record fails to disclose or suggest an induction coil systems with three separate coil circuits where the third coil is entirely positioned between the first end and second end section of the first coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761